Title: To George Washington from Adrienne, Marquise de Lafayette, 18 June 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



sir
Paris 18 June 1784

if I ever had some right, to your indulgence, it’s certainly in this moment; in which I am in the very moment to separate me from mr De La fayette, who is going to see you. I must hope for this indulgence, because I am not in a situation to write tolerably, but I cannot help myself from thanking you, for the kind Letter which you honoured me with. the care of our children obliges me to stay here, and I believe that I could not be so good a mother if their father had not intreated me for. at Least sir I recommend my self to you for obtaining of him, his word to take me with him, at his first journey to america. you see what is my confidence in your Goodness.
accept my hommages, sir, and present them for me, to mrs Washington could I have the pleasure to see you both soon in your own Country, or in the our, and to offer my self to you the assurance of the Sentiment of the warmest esteem and regard, with which I am sir, your most humble and very most obedient servant

noailles De la fayette

